SUMMARY ORDER
On December 18, 2006, petitioner-appellant Martin A. Armstrong moved for this court (1) to clarify that our opinion in Armstrong directed the district court to reassign the pending enforcement suits against him brought by the Securities and Exchange Commission, SEC v. Princeton Econ. Int'l Ltd., No. 99-Civ.-9667(RO) (S.D.N.Y. filed Sept. 13, 1999), and the Commodity Futures Trading Commission, CFTC v. Princeton Global Mgmt., Ltd., No. 99-Civ.-9669(RO) (S.D.N.Y. filed Sept. 13, 1999) (together, the “Consolidated Enforcement Actions”); and (2) to order that the mandate of our decision in Armstrong issue immediately. On January 11, 2007, we granted Armstrong’s motion in part and held the motion in abeyance as to the issue of reassignment. On January 26, 2007, Armstrong informed us that the Consolidated Enforcement Actions had *91been reassigned to a different district court judge. The pending motion has therefore been rendered moot.
For the foregoing reasons, the petitioner-appellant’s motion is DISMISSED as moot.